Exhibit 10.28

FIRST AMENDMENT OF LEASE

This FIRST AMENDMENT OF LEASE is made as of the 1st day of November, 2005
between BELLEMEAD DEVELOPMENT CORPORATION, a Delaware corporation (“Landlord”),
having an address c/o The Gale Management Company, L.L.C., Park Avenue at Morris
County, 100 Campus Drive, Suite 200, Florham Park, New Jersey 07932 and ORCHID
CELLMARK INC., a Delaware corporation, having an office at 4390 Route One,
Princeton, New Jersey 08540 (hereinafter called “Tenant”) and a Federal Taxpayer
Identification Number of 223392819.

W I T N E S S E T H :

WHEREAS:

A. Landlord and Orchid Biosciences, Inc., the name by which Tenant was formerly
known, heretofore entered into a certain lease dated December 19, 2000 (said
lease as it may have been or may hereafter be amended is hereinafter called the
“Lease”) with respect to 21,014 rentable square feet (“Demised Premises”) on the
first (1st) floor in the office building known as and located at 4390 Route One,
Princeton, New Jersey for a term ending on June 30, 2006;

B. Landlord and Tenant are desirous of extending the term of the Lease by four
(4) years and eight (8) months so that its expiration date is February 28, 2011;

C. Landlord and Tenant are desirous of having Tenant surrender pursuant to
Section 2 hereof a 9,940 rentable square foot portion (the “Surrender Space”) of
the Demised Premises, as shown on Schedule A, attached hereto and made a part
hereof; and

D. The parties hereto desire to further modify the Lease in certain other
respects.

NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:

1. DEFINED TERMS. Except as specifically provided otherwise in this First
Amendment of Lease, all defined terms contained in this First Amendment of Lease
shall, for the purposes hereof, have the same meaning ascribed to them in the
Lease.



--------------------------------------------------------------------------------

2. SURRENDER SPACE. (A) Tenant shall deliver the Surrender Space to Landlord by
the Requested Surrender Date (hereinafter defined) in the same physical
condition and state of repair that would apply to the Surrender Space if the
Requested Surrender Date were the Expiration Date. Subject to the next sentence,
the Requested Surrender Date shall be the date falling thirty (30) days after
Landlord receives and gives Tenant either a temporary or permanent certificate
of occupancy from the governmental authority having jurisdiction over the
Building for the Demised Premises, exclusive of the Surrender Space. If any
work, labor, materials or services are performed or furnished in all or any part
of the Demised Premises that are not included in the Construction Plan, attached
hereto as Schedule B and made a part hereof, or if Tenant requests materials or
work that differs from the materials or work in the Demised Premises as of the
date hereof, then, notwithstanding anything contained to the contrary in the
immediately preceding sentence, the Requested Surrender Date shall be
January 31, 2006. The earliest date on or after the Requested Surrender Date by
when Tenant has delivered to Landlord the Surrender Space in the physical
condition and state of repair as required hereunder is hereinafter called the
“Actual Surrender Date”.

(B) If the Actual Surrender Date occurs after the Requested Surrender Date,
then, commencing on the Requested Surrender Date, Tenant shall be deemed a
tenant at sufferance unlawfully holding over in the Surrender Space and Tenant
shall be liable to Landlord under Article 21 of the Lease as if the Requested

 

2



--------------------------------------------------------------------------------

Surrender Date were the Expiration Date. As of the Actual Surrender Date,
Exhibit A to the Lease shall be deemed to have excluded therefrom the Surrender
Space shown on Schedule A to this First Amendment of Lease. Nothing contained in
this Paragraph shall be deemed to constitute a release or discharge of Tenant
with respect to any outstanding and unsatisfied obligation or liability, whether
unbilled or calculated, accrued or incurred under the Lease, such as, but not
limited to, Minimum Rent, Adjusted Minimum Rent, additional rent and other
charges payable by Tenant, up to and including the Actual Surrender Date. If the
Actual Surrender Date occurs on or before the Requested Surrender Date, then,
Tenant shall not be required to pay Landlord an amount equal to the sum total of
the four (4) monthly Adjusted Minimum Rent installments referenced in
Section 4.(c) hereof.

3. TERM. Notwithstanding anything to the contrary contained in the Lease, the
date set forth in the Lease for the expiration thereof is hereby modified so
that the Expiration Date shall be February 28, 2011. The parties agree that the
Initial Term referenced in Section 3.4 of the Lease commenced on June 28, 2001
and ends on June 30, 2006.

4. MINIMUM RENT. (A) The Lease is hereby amended to provide that the Minimum
Rent, on an annual basis, shall be:

(i) Subject to Section 4.(C) hereof, TWO HUNDRED THIRTY EIGHT THOUSAND NINETY
ONE AND 00/100 DOLLARS ($238,091.00) for the period beginning on November 1,
2005 and ending on February 28, 2008, payable in advance on the first day of
each calendar month in equal monthly installments of NINETEEN THOUSAND EIGHT
HUNDRED FORTY AND 92/100 DOLLARS ($19,840.92); and

(ii) TWO HUNDRED FORTY NINE THOUSAND ONE HUNDRED SIXTY FIVE AND 00/100 DOLLARS
($249,165.00) for the period beginning on March 1, 2008 and ending on the new
Expiration Date of February 28, 2011, payable in advance on the first day of
each calendar month in equal monthly installments of TWENTY THOUSAND SEVEN
HUNDRED SIXTY THREE AND 75/100 DOLLARS ($20,763.75).

 

3



--------------------------------------------------------------------------------

(B) On the date hereof, Tenant shall give Landlord a fully and accurately
completed W-9 Federal tax form that has been properly executed by a duly
authorized corporate officer of Tenant.

(C) Provided, prior to November 1, 2005, Tenant has not breached any material
term of the Lease (after receipt of any required written notice and beyond the
expiration of any applicable grace period), then, Landlord agrees that the
monthly installment of Adjusted Minimum Rent due on November 1, 2005 for
November, 2005 shall be waived. Provided, prior to December 1, 2005, Tenant has
not breached any material term of the Lease (after receipt of any required
written notice and beyond the expiration of any applicable grace period), then,
Landlord agrees that the monthly installment of Adjusted Minimum Rent due on
December 1, 2005 for December, 2005 shall be waived. Provided, prior to
January 1, 2006, Tenant has not breached any material term of the Lease (after
receipt of any required written notice and beyond the expiration of any
applicable grace period), then, Landlord agrees that the monthly installment of
Adjusted Minimum Rent due on January 1, 2006 for January, 2006 shall be waived.
Provided, prior to February 1, 2006, Tenant has not breached any material term
of the Lease (after receipt of any required written notice and beyond the
expiration of any applicable grace period), then, Landlord agrees that the
monthly installment of Adjusted Minimum Rent due on February 1, 2006 for
February, 2006 shall be waived.

5. REDUCED SIZE OF DEMISED PREMISES. (A) Section 1.1(g) of the Lease shall be
amended as of the date hereof to provide that beginning on November 1, 2005, and
at all times thereafter, the Demised Premises shall be deemed to contain 11,074
rentable square feet. Section 1.1(h) of the Lease shall be amended as of the
date hereof to provide that beginning on November 1, 2005, and at all times
thereafter, Tenant’s Occupancy Percentage, for

 

4



--------------------------------------------------------------------------------

purposes of computing Tenant’s Share of Taxes and Tenant’s Share of Operating
Costs arising solely from and related only to Taxes and Operating Costs accruing
after, not before, November 1, 2005, shall be deemed to be 17.4%.

(B) Notwithstanding anything contained to the the contrary in Section 5.(A)
hereof, the terms of Section 2.(B) hereof and Article 21 of the Lease shall
prevail, govern and control if the Actual Surrender Date occurs after the
Requested Surrender Date.

6. ESCALATIONS. For purposes of computing the additional rent accruing on and
after November 1, 2005 that is due Landlord under Section 6.1(a) of the Lease,
as of November 1, 2005, (A) Section 1.1(i) of the Lease shall be deleted and
replaced with the following new Section 1.1(i):

Base Taxes: The amount determined by multiplying (a) the real estate tax rate in
effect on the date of this First Amendment of Lease and (b) the assessed
valuation of the Real Estate for the calendar year ending December 31, 2006, as
such assessed valuation is or may be ultimately determined by final
administrative or judicial proceeding, or by abatement by an appropriate taxing
authority.

; and (B) Section 1.1(j) of the Lease shall be deleted and replaced with the
following new Section 1.1(j): “First Operating Year and First Tax Year: Year
ending December 31, 2006”. For purposes of computing the additional rent
accruing on and after November 1, 2005 that is due Landlord under Section 6.2(a)
of the Lease, as of November 1, 2005, Section 1.1(j) of the Lease shall be
deleted and replaced with the new Section 1.1(j) recited in Section 6.(B)
hereof.

7. BROKERAGE. (A) Tenant hereby represents and warrants that it has retained in
writing The Staubach Company to act on Tenant’s behalf in connection with this
First Amendment of Lease. Tenant also represents that it has had no dealings or
communications with any real estate broker or agent in connection with this
First Amendment of Lease, except The Staubach Company

 

5



--------------------------------------------------------------------------------

and the Gale Real Estate Advisors Company, L.L.C. (the “Brokers”). Tenant agrees
to defend indemnify and hold Landlord, its affiliates and/or subsidiaries and
the partners, directors, officers of Landlord and its affiliates and/or
subsidiaries harmless from and against any and all costs, expenses or liability
(including reasonable attorney’s fees, court costs and disbursements) for any
commission or other compensation claimed by any broker or agent, excluding the
Brokers, in connection with this First Amendment of Lease.

(B) Landlord covenants, represents and warrants that Landlord has had no dealing
or communications with any broker or agent in connection with the consummation
of this First Amendment of Lease, except the Brokers. Landlord shall remit to
the Brokers a real estate brokerage commission in connection with this First
Amendment of Lease if, as and when earned, due and payable pursuant to the terms
of a separate written agreement between Landlord and each of the Brokers. If:
(i) Landlord defaults under its separate written agreement with either or both
Brokers regarding this First Amendment of Lease and the aggrieved Broker(s)
make(s) a claim for commission against Tenant or (ii) Landlord has in fact dealt
or communicated with a broker or agent, other than the Brokers, in connection
with this First Amendment of Lease, and a claim for commission is made against
Tenant by such other broker or agent with whom Landlord has dealt, then, in
either case, Landlord shall pay, defend, indemnify and hold harmless Tenant, its
partners, directors, officers and their affiliates and/or subsidiaries from and
against any and all costs, expenses, including reasonable attorney’s fees (prior
to settlement, at trial or on appeal), court costs and disbursements, or
liability for any commission or other compensation sought out of any such claim.

8. CORPORATE AUTHORITY. Tenant represents that the undersigned officer of the
Tenant corporation has been duly

 

6



--------------------------------------------------------------------------------

authorized on behalf of the Tenant corporation to enter into this First
Amendment of Lease in accordance with the terms, covenants and conditions set
forth herein, and, upon Landlord’s request, Tenant shall deliver an appropriate
certification by the corporate secretary of the Tenant corporation to the
foregoing effect.

9. LEASE RATIFICATION. Except as expressly amended by this First Amendment of
Lease, the Lease, and all terms, covenants and conditions thereof, shall remain
in full force and effect and is hereby in all respects ratified and confirmed.

10. NO ORAL CHANGES. This First Amendment of Lease may not be changed orally,
but only by a writing signed by both Landlord and Tenant.

11. NO DEFAULT. Tenant confirms that (i) Landlord has complied with all of its
obligations contained in the Lease and (ii) no event has occurred and no
condition exists which, with the passage of time or the giving of notice, or
both, would constitute a default by Landlord under the Lease.

12. NON-BINDING DRAFT. The mailing or delivery of this document by Landlord or
its agent to Tenant, its agent or attorney shall not be deemed an offer by the
Landlord on the terms set forth in such document or draft, and such document or
draft may be withdrawn or modified by Landlord or its agent at any time and for
any reason. The purpose of this section is to place Tenant on notice that this
document or draft shall not be effective, nor shall Tenant have any rights with
respect hereto, unless and until Landlord shall execute and accept this
document. No representations or promises shall be binding on the parties hereto
except those representations and promises contained in a fully executed copy of
this document or in some future writing signed by Landlord and Tenant.

13. RENEWAL OPTION. Tenant shall have a single option to renew the Lease for
only one (1) term of five (5) years in

 

7



--------------------------------------------------------------------------------

accordance with and subject to Article 51 of the Lease, except that: (i) the
Renewal Term shall commence on March 1, 2011 and expire on the last day of
February in 2016; (ii) solely for purposes of Article 51, and for no other
purpose whatsoever, the “Initial Term” shall be the four (4) year and eight
(8) month period beginning July 1, 2006 and ending February 28, 2011; (iii) the
Minimum Rent during the Renewal Term shall be the greater of: (1) the Market
Rent (defined in Section 51.4(b) of the Lease) or (2) the Adjusted Minimum Rent
as of February 28, 2011, (iv) the First Tax Year and First Operating Year during
the Renewal Term shall be either: (1) 2011 if the Minimum Rent during the
Renewal Term is Market Rent or (2) 2006 if the Minimum Rent during the Renewal
term is the Adjusted Minimum Rent as of February 28, 2011; and (v) Tenant’s
Renewal Notice (defined in Section 51.2(a) of the Lease) shall be null and void
and without legal force or binding effect unless received by Landlord no later
than May 31, 2010 (time being of the essence) but no sooner than December 31,
2009 (time being of the essence).

14. EXPANSION OPTION. As of the date hereof, Tenant shall have a right of first
offer, in accordance with and subject to Article 52 of the Lease, except that:
(i) the Option Space shall mean space on the first (1st) floor of the Building
that is contiguous to the Demised Premises and (ii) the phrase “; provided,
however that… with Section 52.1 hereof.” on lines 21 through 28 of Section 52.2
of the Lease is hereby rendered null and void and without legal force or binding
effect.

15. NOTICES. On and after the date hereof, all notices to Landlord from Tenant
shall be invalid (at Landlord’s option) unless, and shall be valid (at
Landlord’s option) only if, in writing, sent postage prepaid via certified mail,
return receipt requested and addressed to Landlord as follows:

Bellemead Development Corporation

c/o The Gale Management Company, L.L.C.

Park Avenue at Morris County

100 Campus Drive, Suite 200

Florham Park, New Jersey 07932

Attention: Marc Leonard Ripp, Esq.

                  Counsel

 

8



--------------------------------------------------------------------------------

16. PARKING. At all times after the Requested Surrender Date, Tenant’s License
for Allotted Parking, referenced in Sections 1.1(q) and 10.2 of the Lease, shall
be for forty four (44) cars.

17. PHYSICAL CONDITION. (A) Tenant acknowledges that, as of the date hereof,
Tenant is in occupancy of the Demised Premises and hereby accepts the Demised
Premises in their “as is” physical condition and state of repair as of
November 1, 2005. In this regard, Landlord shall have no obligation to do any
work, perform any services or grant any construction allowances, except as
otherwise provided in Section 17.(B) hereof.

(B) Subject to the terms of this Section 17. (B), if, within ten (10) business
days (time being of the essence) after Tenant receives from Landlord plans and
specifications prepared by Landlord for certain renovation work in the Demised
Premises (“Renovation Work”) to be performed by The Gale Construction Company,
L.L.C. (“Gale”), Landlord receives from Tenant in writing Tenant’s written
approval of such plans and specifications, then, Landlord shall give Tenant,
upon Gale’s completion of the Renovation Work (the “Payment Date”), the
Construction Credit (hereinafter defined) to be applied only against Gale’s
invoice to Tenant for the Renovation Work. Tenant agrees that said invoice from
Gale may include: (a) Gale’s standard mark-ups for profit, overhead and general
conditions and/or (b) a fee established by Landlord for any supervisory,
administrative and/or coordination services that Landlord may (but shall not be
obligated to) perform in connection with the Renovation Work. Landlord and
Tenant shall reasonably cooperate with each other in promptly reviewing all
plans and specifications. The plans and specifications shall be prepared by

 

9



--------------------------------------------------------------------------------

Landlord at Tenant’s expense, but subject to the Construction Credit. The
Construction Credit shall equal $102,965.00. Landlord’s obligation to grant the
Construction Credit to Tenant on the Payment Date shall be strictly conditioned
upon and subject to each of the following:

 

  (i) Tenant shall not have breached (after receipt of any required written
notice and beyond the expiration of any applicable grace period) any material
term of the Lease on or before the Payment Date; and

 

  (ii) Gale must perform the Renovation Work.

(C) Subject to the Construction Credit, the cost charged by Gale to perform any
work shall be borne entirely by Tenant, shall be payable by Tenant to Landlord
as additional rent upon Landlord’s demand. Subject to Section 17.(D) hereof, if
the amount due to Gale for work performed is less than the Construction Credit,
then, Tenant shall be deemed to have automatically forfeited said entire
difference.

(D) If, by the date falling two (2) years after the date hereof, all or any
portion of the Construction Credit remains unexpended, then, subject to the
balance of this Section 17.(D), Tenant shall receive a credit equal to of the
lesser of: (a) that part of the Construction Credit remaining unexpended as of
the date falling two (2) years after the date hereof, or (b) $55,370.00, which
amount represents the product of $5.00 and 11,074. The credit, if any, due
Tenant under the immediately preceding sentence shall be applicable only against
Minimum Rent attributable to, and due within, the period beginning on the date
falling two (2) years and one (1) day after the date hereof and ending on the
date falling three (3) years after the date hereof. Tenant agrees and
understands that if it is entitled to a credit computed in accordance with
Section 17.(D)(b) hereof, Tenant shall be deemed to have automatically forfeited
the difference

 

10



--------------------------------------------------------------------------------

between (1) the unexpended portion of the Construction Credit and
(2) $55,370.00. Tenant shall be entitled to a credit under this Section 17.(D)
only if, and shall be entitled to no credit whatsoever unless, (i) Landlord
receives from Tenant, no earlier than the date falling two (2) years and one
(1) day after the date hereof, but no later than the date falling three
(3) years after the date hereof (time being of the essence), a written notice
specifically referencing this Section 17.(D) and (ii) no breach of a material
term under the Lease has occurred (after receipt of any required written notice
and beyond the expiration of any applicable grace period) before the date
falling two (2) years and (1) day after the date hereof.

18. AUTOMATIC RENT DEBITS. As of the date hereof, the following Article 54 shall
be deemed added to and made a part of the Lease:

54. AUTOMATIC RENT DEBITS

54.1 Automatic Rent Debits. Tenant agrees that all Minimum Rent, Adjusted
Minimum Rent, and additional rent (collectively “Rent”) due under the Lease
shall be paid by automatic debits pursuant to and in accordance with the terms
of this Article.

54.2 Transfer Account. On the date hereof, Tenant shall deliver to Landlord
either a check marked “VOID” or a savings account withdrawal slip, to indicate
(i) the account from which Tenant desires its payments of Rent to be
electronically transferred (the “Account”) and (ii) the ABA routing number of
the financial institution at which the Account is located. Tenant may not change
or terminate the Account without prior written consent of Landlord, which
consent of Landlord shall not be unreasonably withheld, delayed or conditioned.
Within ten (10) days after Landlord’s written demand, Tenant, at its expense,
shall establish a replacement Account with any financial institution that
Landlord identifies in writing to Tenant. Tenant, at its expense, shall, within
ten (10) days after Landlord’s written demand, complete, execute, acknowledge
and deliver all documents, and otherwise undertake at Tenant’s expense all other
measures, as Landlord may request to carry out the provisions of this Article.

 

11



--------------------------------------------------------------------------------

54.3 Charge Authorization. Tenant authorizes Landlord and its bank (“Agent”) to
debit the Account monthly in an amount equal to the total Rent required of
Tenant under the Lease on the date such payment is due. Tenant acknowledges and
agrees that, subject to this Section and Section 54.4 hereof, for the entire
Lease term, including all renewals and extensions, Landlord or Agent will debit
monthly payments of Rent from the Account. Tenant acknowledges and agrees that
the debits to the Account made or attempted to be made by Landlord or Agent in
no way lessen or alter Tenant’s obligations under the Lease, including, without
limitation, those provisions regarding the amount of Rent, the amount of all
adjustments to Rent, when payments are due, the application of payments and the
assessment of late payment charges and interest on delinquent rental payments.
Tenant shall at all times be solely responsible for all fees, charges and
expenses in any way related to (i) opening, maintaining and/or closing the
Account or (ii) any transfers in or from the Account. Tenant shall at all times
maintain sufficient funds in the Account to cover the amount of each monthly
debit to be made by Landlord or Agent under this Article. The failure to so
maintain such funds shall constitute a material monetary default by Tenant under
the Lease. Tenant agrees that a copy of this Article may be delivered by
Landlord to any financial institution for the purpose of confirming to that
financial institution that Landlord, or its Agent, is authorized to debit the
Account monthly in accordance with and subject to the terms of this Article.

54.4 Termination. Upon no less than ten (10) days prior written notice to
Tenant, Landlord may, at any time and from time to time, discontinue the
automatic monthly debiting of the Account and require Tenant to pay all Rent by
check or electronic funds transfer to the address and in the manner required by
Landlord. If Landlord opts to discontinue the automatic debiting of the Account,
Landlord may thereafter, upon no less than ten (10) day’s prior written demand
to Tenant, reinstitute the automatic debiting of the Account in the same manner
and subject to the same terms and conditions as are provided in this Article.

19. USA PATRIOT ACT. Tenant represents, warrants and covenants, to the best of
its information, knowledge and belief, that neither Tenant nor any of its
officers, directors or members (i) is listed on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Asset
Control,

 

12



--------------------------------------------------------------------------------

Department of the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 25, 2001)(“Order”) and all applicable provisions of Title
III of the USA PATRIOT ACT (Public Law No. 107-56 (October 26, 2001)); (ii) is
listed on the Denied Persons List and Entity List maintained by the United
States Department of Commerce; (iii) is listed on the List of Terrorists and
List of Disbarred Parties maintained by the United States Department of State,
(iv) is listed on any list or qualification of “Designated Nationals” as defined
in the Cuban Assets Control Regulations 31 C.F.R. Part 515; (v) is listed on any
other publicly available list of terrorists, terrorist organizations or
narcotics traffickers maintained by the United States Department of State, the
United States Department of Commerce or any other governmental authority or
pursuant to the Order, the rules and regulations of OFAC (including, without
limitation, the Trading with the Enemy Act, 50 U.S.C. App. 1-44; the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06; the
unrepealed provision of the Iraqi Sanctions Act, Publ.L. No. 101-513; the United
Nations Participation Act, 22 U.S.C. § 2349 aa-9; The Cuban Democracy Act, 22
U.S.C. §§ 60-01-10; The Cuban Liberty and Democratic Solidarity Act, 18.U.S.C.
§§ 2332d and 233; and The Foreign Narcotic Kingpin Designation Act, Publ. L.
No. 106-201, all as may be amended from time to time); or any other applicable
requirements contained in any enabling legislation or other Executive Orders in
respect of the Order (the Order and such other rules, regulations, legislation
or orders are collectively called the “Orders”); (vi) is engaged in activities
prohibited in the Orders; or (vii) has been convicted, pleaded nolo contendere,
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering, drug trafficking
terrorist-related activities or other money laundering predicate crimes or in
connection with the Bank Secrecy Act (31 U.S.C. §§ 5311 et. seq.).

 

13



--------------------------------------------------------------------------------

20. SECURITY DEPOSIT. (A) Notwithstanding anything contained to the contrary in
Sections 8.1(b), 8.2 and 8.3 of the Lease, but subject to the terms of
Section 20.(B) hereof, Tenant shall give Landlord by no later than ten
(10) business days after the date hereof (time being of the essence) a new
Letter of Credit by and drawn on a bank or trust company reasonably acceptable
to Landlord for its account in the amount of $122,650.98. This Letter of Credit
due from Tenant on the date hereof shall be an “evergreen” letter of credit
which, subject to Section 20.(B) hereof, shall remain effective during the
entire term of this Lease, as it may be renewed or extended from time to time,
so that the Letter of Credit may be drawn down through and including April 30,
2011, the date falling two (2) months after the new Expiration Date of
February 28, 2011. Provided Tenant strictly and timely complies with this
Section 20.(A) and has not breached any material term of the Lease (after
receipt of any required written notice and beyond the expiration of any
applicable grace period), Landlord shall return to Tenant after the date hereof:
(i)the existing $122,650.98 letter of credit that was due from Tenant to
Landlord on December 19, 2000 pursuant to Section 8.1(a) of the Lease and
(ii) the $10,000.00 cash portion of the Security referenced in Section 8.1(a)(i)
of the Lease.

(B) Provided: (i) Tenant has not breached any material term of the Lease (after
receipt of any required written notice and beyond the expiration of any
applicable grace period) on or before December 14, 2006, (ii) Landlord receives
from Tenant a written demand notice referring to this Section 20.(B) no earlier
than December 15, 2006, but no later than December 31, 2006, (iii) Landlord
receives from Tenant, simultaneously with the written demand notice referenced
in subsection (ii) hereof, a

 

14



--------------------------------------------------------------------------------

revised Letter of Credit in the sum of $41,527.50 containing the “evergreen”
feature as described in Section 20.(A) hereof and (iv) Landlord has not
presented the $122,650.98 Letter of Credit due on the date hereof referenced in
Section 20.(A) hereof, drawn thereon and applied or retained all or any part of
the proceeds thereof, then, Landlord shall return to Tenant the $122,650.98
Letter of Credit that was due on the date hereof. If Landlord so returns to
Tenant the $122,650.98 Letter of Credit and Landlord at any time presents the
$41,527.50 Letter of Credit, draws thereon (only after Tenant breaches a
material term of the Lease and fails to cure such breach after receipt of any
required written notice and beyond the expiration of any applicable grace
period) and applies or retains all or any part of the proceeds thereof, then,
Tenant shall forthwith deliver to Landlord a Letter of Credit in the sum of
$41,527.50 that Landlord may hold for the entire term (as same may be renewed or
extended) and present for payment, draw thereon and apply or retain the proceeds
thereof. Notwithstanding anything contained to the contrary in the immediately
preceding sentence, none of Landlord’s rights or remedies at law, in equity or
under the Lease, including, but not limited to Section 34.3 of the Lease, shall
be diminished, abrogated, waived, or restricted.

INTENTIONALLY LEFT BLANK

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment of Lease
to be executed on the day and year first written above.

 

Signed and delivered

   

ATTESTED BY:

   

LANDLORD:

   

BELLEMEAD DEVELOPMENT CORPORATION

/s/ Joanne F. Meisler

   

By:

 

/s/ Adrian P. Slootmaker

Joanne F. Meisler, Esq.

Corporate Secretary

     

Adrian Slootmaker

Senior Vice President

APPLY CORPORATE SEAL HERE

   

WITNESSED BY:

   

AGENT FOR LANDLORD:

   

THE GALE MANAGEMENT COMPANY, L.L.C.

/s/ Marc Leonard Ripp

   

By:

 

/s/ Mark Yeager

Marc Leonard Ripp, Esq.

     

Mark Yeager

     

President

WITNESSED BY:

   

TENANT:

   

ORCHID CELLMARK INC.

/s/ Vera Telesh

   

By:

 

/s/ Raymond J. Land

Name: Vera Telesh

     

Name: Raymond J. Land

            (please print)

     

                (please print)

     

Title CFO

     

                (please print)

 

16



--------------------------------------------------------------------------------

SCHEDULE A

Floor Plan of 9,960 Rentable Square Foot

Surrender Space



--------------------------------------------------------------------------------

SCHEDULE B

Construction Plan